Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-30 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recite in methods, apparatuses such as claims 1, 15, 19 and 30, as follow:
“encoding data using a low-density parity check code to obtain encoded data, where the encoded data includes core data and non-core data, the core data comprising systematic bits and the non-core data comprising parity bits;
storing the encoded data in a buffer for transmission;
transmitting a first transmission based on a first redundancy version of a plurality of redundancy versions of the encoded data;
selecting a fraction of bits of core data for retransmission based on a transmission rate and a block length; and
transmitting a retransmissions based on a second redundancy version of the plurality of redundancy versions of the encoded data, wherein each of the plurality of redundancy versions of the encoded data includes at least a different subset of the core data, wherein the second redundancy version comprises a first set of bits from the core data and a second set of bits from the non-core data, the first set of bits from the core data comprising a number of bits based on the fraction of bits”, in combination with the other limitations of the based claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111